      Case 5:21-cv-00200-AKK-HNJ Document 11 Filed 05/19/21 Page 1 of 3                          FILED
                                                                                        2021 May-19 AM 11:11
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 DERRICK LYNN DEFOE,                         )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )   Case No. 5:21-cv-00200-AKK-HNJ
                                             )
 B. CHADWICK WISE, Judge of                  )
 Limestone County Circuit Court,             )
                                             )
       Defendant.                            )

                              ORDER OF DISMISSAL
      On March 15, 2021, the magistrate judge entered an order granting the

plaintiff’s motion to proceed in forma pauperis, ordering the plaintiff to pay an initial

partial filing fee of $8.17, and directing the plaintiff to return a signed Prisoner

Consent Form to the court within 30 days. (Doc. 9). The Order advised the plaintiff

that the failure to comply could result in the dismissal of this action. (Id., at 2).

      When the plaintiff failed to comply with or otherwise respond to that Order

within the allotted time, the magistrate judge entered a report and recommendation

on April 26, 2021, recommending this action be dismissed due to the plaintiff’s

failure to prosecute. (Doc. 10). The magistrate judge advised the plaintiff of his

right to file objections to the report and recommendation within 14 days. That time

has expired, and the plaintiff has failed to file objections or otherwise respond to the

report and recommendation.
     Case 5:21-cv-00200-AKK-HNJ Document 11 Filed 05/19/21 Page 2 of 3




      Accordingly, the court ADOPTS the magistrate judge’s report and

ACCEPTS his recommendation. The court DISMISSES this action WITHOUT

PREJUDICE due to the plaintiff’s failure to prosecute.

      For information regarding the cost of appeal, see the attached notice.

      DONE the 19th day of May, 2021.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                         2
      Case 5:21-cv-00200-AKK-HNJ Document 11 Filed 05/19/21 Page 3 of 3




                                United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                        In Replying Give Number
Clerk of Court                                                      of Case and Names of Parties


         NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

       The Prison Litigation Reform Act of 1995 (effective April 26, 1996) REQUIRES that all
prisoners pay the Court’s $500.00 docket fee plus $5.00 filing fee (for a total of $505.00) when
appealing any civil judgment.

        If you wish to appeal in a civil case that Act requires that upon filing a notice of appeal
you either:

       (1)       Pay the total $505.00 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505.00
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10.00. Each such monthly deduction shall equal 20% of all deposits to your prison
account during the previous month, until the total $505.00 fee is paid. (If your prison account
statement shows that you cannot pay even the required initial partial fee, your appeal may
nevertheless proceed, BUT THE TOTAL $505.00 FEE WILL BE ASSESSED AGAINST AND
WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505.00 fee is collected, even if an appeal is unsuccessful.


                                                                        David J. Smith
                                                                        Clerk of Court

                                                                                           PLRA Notice


                                                   3
